MEMORANDUM ***
Petitioner appeals the district court’s denial of stay of deportation and habeas relief. We dismiss.
Petitioner’s final order of deportation became effective on November 20, 1984. Petitioner remained at large in the United States for more than 16 years. On September 26, 2001, while in INS custody, Petitioner filed a writ of habeas corpus with the district court and sought an immediate stay of deportation. The district court denied both requests.
On September 28, 2001 Petitioner initiated this appeal and sought an emergency stay of deportation. The stay request was immediately denied. On September 29, 2001 the INS deported Petitioner to Nigeria.
Petitioner does not challenge the validity of his underlying deportation order. Once deported, Petitioner’s habeas petition became moot, because the only relief requested was a stay of deportation. Hose v. INS, 180 F.3d 992, 994 (9th Cir.1999) (ien bane) (holding that habeas petition requesting relief from deportation was rendered moot by Petitioner’s removal from the United States).
Because Petitioner has been removed from the United States, this Court lacks jurisdiction to grant habeas relief.
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3